MEMORANDUM **
Herbert Gilbert appeals pro se the district court’s judgment dismissing without leave to amend his qui tam action alleging that the Bay Area Rapid Transit District (“BART”) and others violated the False Claims Act, 31 U.S.C. § 3729 et seq., by submitting to the federal government false information about BART’s ability to run trains safely more frequently. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s determination of subject matter jurisdiction, United States ex rel. Aflatooni v. Kitsap Physicians Servs., 163 F.3d 516, 520 (9th Cir.1999), and for clear error its findings of fact relevant to that determination, id. at 521.
The district court correctly determined that Gilbert’s complaint was based upon prior public disclosures, see United States v. Alcan Elec. and Eng’g, 197 F.3d 1014, 1018 (9th Cir.1999) (holding that information revealed in prior litigation is publicly disclosed), and that Gilbert was not the original source of information, see Aflatooni, 163 F.3d at 526 (explaining that a relator lacks true knowledge of alleged wrongdoing when his allegations are based purely on speculation and conjecture). Ac-eordingly, the district court properly dismissed Gilbert’s complaint for lack of subject matter jurisdiction. See Alcan, 197 F.3d at 1021.
The district court properly denied Gilbert’s motion for relief from judgment. See Fed.R.Civ.P. 60(a); 60(b)(l)-(3).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.